       Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                      :   CIVIL ACTION NO. 1:21-CV-1147
                                             :
                    Petitioner               :   (Judge Conner)
                                             :
             v.                              :
                                             :
WARDEN ALLENWOOD-LOW,                        :
                                             :
                    Respondent               :

                                   MEMORANDUM

      Before the court is a petition for a writ of habeas corpus (Doc. 1) pursuant to

28 U.S.C. § 2241 filed by petitioner Daniel Patrick Sheehan (“Sheehan”), a federal

inmate currently incarcerated at Federal Correctional Institution at Allenwood

Low, in White Deer, Pennsylvania. For the reasons set forth below, the court will

dismiss the petition for lack of jurisdiction.

I.    Factual Background & Procedural History

      Sheehan’s criminal matter proceeded in the United States District Court for

the Eastern District of New York as follows:

      By indictment filed on March 20, 2013, the defendant was charged in
      Count One with a “Hobbs Act Extortion” in that he allegedly
      “demanded money from the Home Depot Store in Huntington Station,
      New York via threatening letters and telephone calls to the store’s
      manager” in violation of 18 U.S.C. § 1951, and, under Count Two, with
      the “Use of a Destructive Device to Commit [the] Extortion” charged in
      Count One in violation of 18 U.S.C. § 924(c)(1)(B)(ii).

      The case was tried before a jury over several days beginning on June
      11, 2013. During defendant’s opening statement, he acknowledged his
      guilt as to Count One consistent with what he told members of law
      enforcement upon his arrest. But he denied the allegations in Count
      Two upon the ground that the “pipe bomb” he secreted in the store
Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 2 of 7




was not functional and thus the device was not a “destructive device”
as defined by statute. The jury returned a verdict of guilty as to both
counts. By Memorandum & Order, dated July 11, 2014, the Court
denied defendant’s motions pursuant to Rules 29 and 33 of the Federal
Rules of Criminal Procedure, rejecting the contentions that he was
entitled to acquittal or a new trial on the grounds that the “pipe bomb”
was not a destructive device, he was denied a fair trial, and the jury
charge was flawed. Sheehan was sentenced to a term of imprisonment
of 30 years on Count Two (the mandatory minimum) and a consecutive
term of imprisonment of one month on Count One.

On appeal, Sheehan continued to challenge his conviction under
Count Two maintaining that the “pipe bomb” was not a “destructive
device”, that the prosecutor’s summation deprived him of a fair trial,
and that the jury instructions were erroneous. On September 23, 2016,
the Second Circuit rejected defendant’s arguments and affirmed his
conviction.

...

In his [28 U.S.C. § 2255] petition, defendant asserts that his conviction
on Count Two should be vacated as trial counsel rendered ineffective
assistance in that (1) he failed to view discovery with defendant; (2) his
loyalty was with the prosecution; (3) he “barred [defendant] from
discussing Media lies while on the stand to the point [defendant] did
not take the stand at all;” (4) he conceded defendant’s guilt as to the
extortion count when Sheehan “only attempted extortion;” (5) he
failed to follow-up when defendant’s PSR was not done for six months;
(6) he moved defendant to a prison called GEO to make it easier on the
US Marshals; and (7) he failed to make any pretrial motions or conduct
any investigation. (DE 75 at 2-14.) As to “appellate” counsel, he claims
that the counsel who represented him at sentencing and was supposed
to represent him on appeal (1) failed to argue that defendant was
entitled to a 3 point reduction for his crime being attempted extortion
and not extortion; (2) would not email defendant and blocked his
phone calls, and (3) farmed him out to co-counsel without consulting
him. Further, that co-counsel never met him or discussed the appeals
strategy, waived oral argument, and referred to him as delusional on
appeal. (Id. at 15-19.) Lastly, defendant argues that the Supreme
Court ruling in Johnson v. United States, [576] U.S. [591], 135 S.Ct.
2551, 192 L.Ed.2d 569 (2015) “eliminates attempted extortion as a
violent crime worthy of supporting a 924c as a predicate offense.” (Id.
at 19-21.)




                                    2
       Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 3 of 7




Sheehan v. United States, No. 16-CV-6385, 13-CR-186, 2018 WL 1796548, at *1

(E.D.N.Y. Apr. 16, 2018) (footnote omitted). On April 16, 2018, the sentencing court

denied the § 2255 motion and rejected each ineffective assistance of counsel claim.

Id. The sentencing court also held in abeyance the Johnson issue pending

appointment of counsel and further briefing. Id. at *8-9. Sheehan subsequently

withdrew the Johnson claim. See United States v. Sheehan, No. 2:13-CR-186, Doc.

108 (E.D.N.Y. July 9, 2018). On May 21, 2020, Sheehan filed a motion pursuant to

Federal Rule of Civil Procedure 60(b)(6) to set aside the April 16, 2018 Order

denying his § 2255 motion. Id., Doc. 112. On April 1, 2021, the sentencing court

denied Sheehan’s Rule 60(b) motion. Id., Doc. 120. Sheehan filed an appeal with

the Second Circuit Court of Appeals. Id., Docs. 121, 123. The appeal remains

pending. Sheehan v. United States, No. 21-1093 (2d Cir.). On May 3, 2021, the

sentencing court declined to issue a certificate of appealability and found that there

was no “substantial showing of the denial of a constitutional right.” Sheehan, No.

2:13-CR-186, Doc. 122.

      On September 5, 2018, Sheehan attacked his conviction under 28 U.S.C. §

2241. Sheehan v. Howard, No. 1:18-CV-1748, Doc. 1 (M.D. Pa. Sept. 5, 2018). On

September 24, 2019, this court dismissed the petition for lack of jurisdiction. Id.,

Docs. 25, 26. Sheehan filed a timely notice of appeal. Id., Doc. 27. On April 8, 2020,

the Third Circuit Court of Appeals affirmed the dismissal of the habeas petition.

Sheehan v. Warden Allenwood FCI, 800 F. App’x 84 (April 8, 2020). Thereafter, we

denied petitioner’s motion for relief from judgment. Sheehan, No. 1:18-CV-1748,




                                           3
         Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 4 of 7




Docs. 35, 36, aff’d Sheehan v. Warden Allenwood FCI, No. 21-1113, Doc. 9 (June 11,

2021).

         Sheehan filed the instant petition seeking relief based on the following: (1)

counsel was ineffective for failing to raise a Fourth Amendment claim; (2) counsel

was ineffective for failing to object to improper jury instructions; (3) counsel

improperly entered a guilty plea to extortion without Sheehan’s consent; (4) counsel

was ineffective for failing to address the prosecutor’s statement that defense

counsel had “[a] fundamental misunderstanding of the evidence”; (5) all claims of

ineffective assistance of counsel constituted structural error; and (6) the evidence

did not support the conviction. (Doc. 1 at 2-6). Sheehan claims that the remedy

under § 2255 is inadequate or ineffective because the Eastern District of New York

failed to follow the applicable law and denied him a certificate of appealability. (Id.

at 4). He further claims that pursuing a second or successive § 2255 motion would

be futile because the Second Circuit Court of Appeals “has been shown to be ‘win at

all costs’” and has not fairly adjudicated his claims. (Id.) Sheehan urges this court

to overturn his conviction and release him from custody. (Id. at 6).

II.      Discussion

         Federal prisoners seeking post-conviction relief from their judgment of

conviction or the sentence imposed are generally required to bring their collateral

challenges pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(e). Section 2255(e)

provides that:

         An application for a writ of habeas corpus in behalf of a prisoner who
         is authorized to apply for relief by motion pursuant to [§ 2255], shall
         not be entertained if it appears that the applicant has failed to apply


                                             4
       Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 5 of 7




      for relief, by motion, to the court which sentenced him, or that such
      court has denied him relief, unless it also appears that the remedy by
      motion is inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).

      The Third Circuit Court of Appeals has observed that “[m]otions pursuant to

28 U.S.C. § 2255 are the presumptive means by which federal prisoners can

challenge their convictions or sentences that are allegedly in violation of the

Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing

Davis v. United States, 417 U.S. 333, 343 (1974)). Section 2255(e) specifically

prohibits federal courts from entertaining a federal prisoner’s collateral challenge

by an application for habeas corpus unless the court finds that a section 2255

motion is “inadequate or ineffective.” Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). A § 2255 motion is “inadequate or

ineffective,” which permits a petitioner to pursue a § 2241 petition, “only where the

petitioner demonstrates that some limitation of scope or procedure would prevent a

§ 2255 proceeding from affording him a full hearing and adjudication of his

wrongful detention claim.” Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir.

2002) (per curiam). However, § 2255 “is not inadequate or ineffective merely

because the sentencing court does not grant relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of . . . § 2255.” Id. at 539. “It is the inefficacy of the

remedy, not the personal inability to utilize it, that is determinative.” Id. at 538.

      In seeking to overcome these § 2241 barriers, Sheehan contends that a § 2255

motion is inadequate or ineffective to test the legality of his detention based on the


                                            5
         Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 6 of 7




sentencing court’s failure to follow the law, failure to address all of his claims, denial

of his previous § 2255 motion, and denial of a certificate of appealability. (Doc. 1 at

4). Sheehan’s arguments do not fall within the savings clause, as he does not allege

that his claims are based on any newly discovered evidence, he has not

demonstrated that an intervening change in the law made his conviction

noncriminal, that he had no prior opportunity to challenge his conviction, and that

he could not satisfy the standard for filing a second or successive § 2255 motion.

See Dorsainvil, 119 F.3d at 251. The fact that Sheehan has already unsuccessfully

pursued a § 2255 motion in the sentencing court does not show the inadequacy of

that remedy. Neither does his assumption that any attempt in obtaining

authorization from the Second Circuit to file another § 2255 motion would be futile.

See Cradle, 290 F.3d at 539 (stating that a petitioner “cannot contend that § 2255 is

inadequate or ineffective to protect him, even if he cannot prevail under it”); Long

v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (“Critically, § 2255 is not inadequate or

ineffective merely because the petitioner cannot satisfy § 2255’s timeliness or other

gatekeeping requirements.”). Sheehan cannot seek further relief in this court

merely because his § 2255 motion was unsuccessful. The remedy afforded under §

2241 is not an additional, alternative, or supplemental remedy to that prescribed

under § 2255. Consequently, the petition will be dismissed for lack of jurisdiction.

An authorized second or successive § 2255 motion in the Eastern District of New

York is a potential vehicle for relief on Sheehan’s claims, not a § 2241 petition in this

court.




                                            6
         Case 1:21-cv-01147-CCC-CA Document 5 Filed 07/30/21 Page 7 of 7




III.   Conclusion

       Sheehan’s petition (Doc. 1) for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 will be dismissed for lack of jurisdiction.

       An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:        July 30, 2021
